IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 184
                                         :
APPOINTMENT TO THE                       : DISCIPLINARY RULES
PENNSYLVANIA INTEREST ON                 :
LAWYERS TRUST ACCOUNT BOARD              : DOCKET




                                      ORDER

PER CURIAM
         AND NOW, this 13th day of September, 2019, Kay Kyungsun Yu, Esquire,

Philadelphia, is hereby appointed as a member of the Pennsylvania Interest on Lawyers

Trust Account Board for a term of three years, commencing November 1, 2019.